 

 

 

ee me ek ee oe oe A a a me A Od rt ee te Sh ea dy st ed xX
ANNAL MANAGEMENT CoO., LTD.,
Plaintiff,
1:19-CV-01450 (GBD) (DCF)
VS.
TRAVELERS EXCESS AND SURPLUS
LINES COMPANY,
PROPOSED JUDGMENT
Defendant.
eee ee w= ~e ee wen XK

 

THIS MATTER having been brought before the Court on the motion of RAFFI MOMJIAN
P.C., attorneys for the Plaintiff for the entry of a proposed Judgment in Plaintiff's favor and against
Defendant; and upon the parties cross-motions for summary judgment pursuant to R. 56 of the
Fed. R. Civ. Proc. filed in accordance with the Court’s First Amended Scheduling Order dated
October 1, 2019; and the Court having heard oral argument and having rendered a Memorandum
Decision and Order dated September 23, 2020, granting Plaintiffs motion and denying
Defendant’s motion; and for good cause shown;

IT IS on oll 28 bE as 2070 of October, 2020,

ORDERED that judgment herein shall be entered against Defendant, Travelers Excess and
Surplus Lines Company and in favor of Plaintiff, Annal Management Co., Ltd., in the principal
amount of $161,038.83, plus prejudgment interest in the amount of $31,242.57, for a total sum of

$192,281.40; and it is further

 
Case 1:19-cv-01450-GBD Document 43 Filed 10/29/20 Page 2 of 2

ORDERED that a copy of this Order shall be deemed served on Defendant upon electronic

filing of this Order of Judgment by the Court.

SO,QRDERED. |
Noxay 6 Don me

OCT 2 9 2029 Hoff] Georg B. Daniels, U.S.D.I.

DATED: October , 2020
New York, New York

 

 
